DETAIL ACTION
Claims 1-7 are allowed in this Office Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered Applicant’s Arguments/Remarks filed (pages 6-10) dated June 24, 2022, regarding the features of claims 1 and 6-7, the claimed features 
“generating a bit string corresponding to each morpheme, based on the first logical value and the second logical value included in the index information, by writing a logical value "1" in one or more positions in the bit string corresponding to the position of the morpheme including the attribute information and writing a logical value "0" in remaining positions in the bit string corresponding to each attribute information”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
	The prior art Takachio et al. (US 2006/0206463) relates to a system for making a search for a document in accordance with a query of a natural language. In particular, the present invention relates to a system and method for making a search for a document suitable to provide a user with a search result for queries of a plurality of matters. 
	The prior art Messerly et al. (US 6,161,084) discloses a method for performing information retrieval utilizing semantic representation of text. In a preferred embodiment, a tokenizer generates from an input string information retrieval tokens that characterize the semantic relationship expressed in the input string. The tokenizer first creates from the input string a primary logical form characterizing a semantic relationship between selected words in the input string. The tokenizer then identifies hypernyms that each have an "is a" relationship with one of the selected words in the input string. The tokenizer then constructs from the primary logical form one or more alternative logical forms. The tokenizer constructs each alternative logical form by, for each of one or more of the selected words in the input string, replacing the selected word in the primary logical form with an identified hypernym of the selected word. Finally, the tokenizer generates tokens representing both the primary logical form and the alternative logical forms. The tokenizer is preferably used to generate tokens for both constructing an index representing target documents and processing a query against that index. 
	The prior art Tomoshiro et al. (JP 2010-198425) discloses document management method in the device for retrieving an index word to be retrieved from a document set including a plurality of documents, a processor segments a character string composed of a word or a plurality of continuous characters from the plurality of documents included in the document set as the index ward, prepares a first position list being a set of position information showing appearance positions of the index word in an individual document including the index word, prepares a second position list composed of all of first position lists included in the document set, and prepares a bit vector composed of two kinds of values being a first value and a second value in order to obtain the first position lists from the second position list.
	The prior art Maruyam et al. (US 2009/0248671) relates to an information classification technique, and more particularly relates to an information classification system, an information processing apparatus, an information classification method and a program, which use a knowledge base capable of evolving using knowledge of experts who can classify information.
	The prior art Richardson et al. (US 6,070,134) is directed to identifying and weighting the saliency of semantic relation paths between a pair of words. A large number of semantic relation structures are automatically generated from a corpus, such as a dictionary. The semantic relation structures each contain a network of semantic relations. Each semantic relation has a relation type that relates the meanings of two words. 
	The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”








CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153